DETAILED ACTION

In response to Amendments/Arguments filed 12/31/2020.  Claims 1-5, 7-14, and 16 are pending.  Claims 8-12 are withdrawn and amended.  Claims 1-5, 7, 13-14, and 16 are examined thusly.  Claims 1 and 3 were amended.  Claims 6 and 15 were cancelled.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuchs (US 20020001723) with evidence from Gonsiorawski (US 2003000568).
Fuchs discloses a multilayer sheet comprising a polyurethane protective layer.  Concerning claims 1 and 2, Fuchs discloses the multilayer sheet comprises an ionomeric base layer, specifically Surlyn™ 1705-1, which as evidenced by Gonsiorawski is transparent (Gonsiorawski; para. 0024), upon which on one surface, a polyurethane protective layer is formed, wherein the polyurethane protective layer is a crosslinked polycarbonate-based polyurethane composition and adhesive layer on the other surface (para. 0006-0023).  Examiner notes that since the protective layer is a crosslinked polycarbonate-polyurethane, this material would be considered to be thermosetting and given that the materials are the same as that claimed, this material would have the claimed range.  Furthermore, as shown in the .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (JP 2015-105993) in view of Higuchi et al. (JP 2011-236335).
Nishida discloses a protective sheet.  Concerning claims 1 and 2, Nishida discloses the protective sheet comprises at least one base sheet that is transparent, upon which a thermosetting hard coat or protective layer is disposed on one surface of the base sheet and an adhesive is disposed on the other side of the base sheet (FIG. 1; para. 0017-0027).  With respect to claims 4 and 13, the hard coat or protective layer contain silicone resin particles, which would meet the limitations of the silicone-based additive.  While it is noted that Nishida shows a hard coat thickness less than the range, there is no explicit disclosure in Nishida that the thickness range for the hard coat is limited.  However, Nishida is silent to the claimed composition for the hard coat or protective layer and the thickness of the hard coat layer as claimed.
Higuchi discloses an optical protective layer composition comprising a urethane prepolymer that is reacted with a polycarbonate polyol, wherein the composition is cured by an alcohol-based curing agents (para. 0009-0056).  The resulting composition is formed into a layer of 200 microns onto a substrate, wherein the resulting layer has excellent transparency, para. 0061; abstract; examples).  Further, as shown by Higuchi in the examples and the disclosure, the composition does not include any acrylate or methacrylate compounds; as such, there is no methacrylic or acrylic framework in the composition.  Given that the composition is the same as that claimed, the haze would meet the limitations as claimed.  As such, to take advantage of at least the excellent heat resistance and transparency properties, one of ordinary skill in the art would have been motivated to use the optical protective layer composition of Higuchi to form the hard coat or protective layer of Nishida, at the claimed thickness.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (JP 2015-105993) in view of Higuchi et al. (JP 2011-236335) as applied to claims 1 and 2 above, and further in view of Roberts et al. (US 20170290182).
The prior art discloses the above, including Nishida disclosing the protective sheet is applied to mobile phone screens and the like (FIG. 2; para. 0023).  However, the prior art is silent to the release sheets disposed on both sides of the laminate prior to application.
Roberts discloses a screen protector laminate for electronic devices having an adhesive layer, hard coat and substrate disposed between the adhesive and hard coat.  With respect to claims 7 and 16, Roberts discloses a first release layer is disposed over the hard coat and a second release layer is disposed below the adhesive layer, in order to protect the laminated film during transportation and installation (para. 0016).  As such, it would have been obvious to one of ordinary skill in the art to apply release layers as claimed, in order to protect the laminated film during transportation and installation.

Response to Arguments
Applicant’s arguments, see p. 6, filed 12/31/2020, with respect to the 35 USC 112(b) rejection have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the instant amendments as overcoming the previous rejection.

Applicant’s arguments, see pp. 6-9, filed 12/31/2020, with respect to the 35 USC 102(a)(1) and 103 rejections under Otani and Roberts in view of Otani have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the newly added instant amendments of “thermosetting” and lack of acrylic or methacrylic framework overcomes the Otani reference and Roberts as a primary reference.  However, Roberts is still applicable as a secondary reference as shown above for the above reasons.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783